Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is responsive to application number 16/882,483 ENVIRONMENTALLY FRIENDLY HOT WATER DELIVERY SYSTEM, filed 05/24/2020. Claims 1-20 are pending.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first/second/third set of pipes, plumbing components, particular location, first/second volume of water, first/second level of water must be shown or the feature(s) canceled from the claim(s).  Consistency in nomenclature is essential.  No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:  the first/second/third set of pipes, plumbing components, method. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 4 and 15 are objected to because of the following informalities:  claim 4, in line 2, the phrase, “configured to receive from a user” is unclear, thus clarification is requested.  In line 4, “is desired” is considered narrative language.  Claim 15, line 1, “A method, including” lacks a transitional phrase and should read –A method for water delivery comprising the steps of--.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 1, 3, 15 and 19-20 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by US Patent  4876750 to Broyles.  As to claim 1, a system, including a hot water source (see col. 3, lines 30-37); a toilet tank 14 of a toilet (see figure below); a hot water outlet (see figure 8); a joint 74, directly or indirectly, connected to at least (a) the hot water source, (b) the toilet tank, and (c) the hot water outlet; wherein the joint is configured to pass water from the hot water source towards at least the toilet tank and the hot water outlet (see figure 8).  As to claim 3, Broyles discloses  a valve 60 , directly or indirectly, connected to (a) the toilet tank, (b) the joint that is connected to at least the hot water source, and (c) a cold water source; wherein the valve is configured to control a first level of water flowing towards the toilet tank to be from the hot water source and a second level of water flowing towards the toilet tank to be from the cold water source (see figure 8).  As to claim 15, Broyles is capable of  passing, through a joint, a first volume of water from a hot water source towards a toilet tank of a toilet passing, through the joint, a second volume of water from the hot water source towards a hot water outlet. As to claim 19, Broyles discloses the toilet tank and the hot water outlet are located in a same physical environment (see figure 8).  As to claim 20, the toilet tank and the hot water outlet are located in a same bathroom (see figure 1).


    PNG
    media_image1.png
    336
    544
    media_image1.png
    Greyscale


Claim(s) 1-3, 12 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by US Patent 10,428,504 B2 to CHEN et al.  As to claims 1 and 12, a system, including a hot water source 203, 103 (col. 5, line 26); a toilet tank 203 of a toilet (see figure 1); a hot water outlet 203.1; a joint 206, 217 directly or indirectly, connected to at least (a) the hot water source, (b) the toilet tank, and (c) the hot water outlet; wherein the joint is configured to pass water from the hot water source towards at least the toilet tank and the hot water outlet (see figure below).  As to claim 2, Chen teaches a plurality of pipes (see col. 6, lines 9-40).  As to claims 3 and 12, Chen discloses  a valve 111, 104,106,207, directly or indirectly, connected to (a) the toilet tank, (b) the joint that is connected to at least the hot water source, and (c) a cold water source; wherein the valve is configured to control a first level of water flowing towards the toilet tank to be from the hot water source and a second level of water flowing towards the toilet tank to be from the cold water source (see figure 8).   

    PNG
    media_image2.png
    631
    589
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 4, 8-11,13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Broyles and further in view of USPUB 2013/0263366A1 to Prete et al.  As best understood by the Examiner, Broyles discloses all of the limitations of the invention, a user input element 112, 301, 215 configured to receive from a user a second user indication indicating whether water is desired from the hot water outlet but does not disclose a indicator on whether to flush.  Thus, in an analogous prior art to Prete, in the same field of endeavor, Prete teaches a proximity sensor for detecting the presence of a user sitting on the toilet and thereby flushing (see para 0008 and 0010).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Broyles to include a user indication relative to flushing in order to automatically flush the toilet.  As to claims 8-9, wherein the joint is located closer to the hot water outlet than the hot water source and wherein the joint does not pass water towards the hot water source.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the position of the components by rearranging the location of the joint relative to the outlet, since it has been held that rearranging parts of an invention involves only routine skill in the art and because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.   As to claims 10-11, Broyles discloses all of the limitations yet is silent as to a second hot water outlet and second joint.  The Applicant should note that duplicating the components of a prior art device is a design consideration within the skill of the art.  At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to include a second hot water outlet and corresponding joint because Applicant has not disclosed that a second component provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected the prior art of Broyles, and applicant’s invention, to perform equally well with either the single hot water outlet taught by Broyles or the claimed invention because both outlets and joints would perform the same function and are equally capable of providing hot water.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Broyles to obtain the invention as specified in claims 10-11 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Broyles.  See also MPEP 2144.04.  Duplication of parts has been held patentably insignificant absent a showing of a new or unexpected result.  See MPEP 2144.04(VI)(B).
Allowable Subject Matter
Claims 5-7, 14, 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
					Conclusion
The prior art made of record (see USPTO Form 892) and not relied upon is considered pertinent to applicant’s disclosure.  More specifically, Caban and Lee et al.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI BAKER whose telephone number is (571)272-4971.  The examiner can normally be reached on Monday thru Friday: 9 am - 6 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LORI L BAKER/Primary Examiner, Art Unit 3754                                                                                                                                                                                                        












Patents Application Assistance Center  
Toll-Free:
1-888-786-0101
Local:
1-571-272-4000
Email:HelpAAU@uspto.gov
Patent Electronic Business Center (EBC) Customer Service Center 
Toll-Free:
866-217-9197
Local:
571-272-4100
ebc@uspto.gov
PAIR   https://ppair.uspto.gov/epatent/portal/home
For ordering issues or general questions please contact:
 Customer service phone line 
 Hours: 8:30 am – 5 pm ET, Monday – Friday (except federal holidays)  
Toll free: 1-800-972-6382   |   Local number: 571-272-3150  
For sign in and USPTO.gov account issues contact:
USPTO.gov account customer service 
Hours: 8:30 am – 8 pm ET, Monday – Friday (except federal holidays)  
Toll free: 1-800-786-9199   |   Local number: 571-272-1000  
TTY: 1-800-877-8339
Inventor and Entrepreneur Resources
https://www.uspto.gov/learning-and-resources/inventors-entrepreneurs-resources
Inventors Assistance Center (IAC)
The Inventors Assistance Center (IAC) provides patent information and services to the public. The IAC is staffed by former Supervisory Patent Examiners, experienced Primary Patent Examiners, various intellectual property specialists and attorneys who can answer general questions concerning patent examining policy and procedure.
The IAC is available Monday-Friday, 8:30AM to 8PM EDT, except for federal holidays or when the USPTO is otherwise closed.
Contact the IAC
Toll Free: 800-786-9199
Local: 571-272-1000
TTY: 800-877-8339
The MPEP can be accessed at the following web address: https://www.uspto.gov/web/offices/pac/mpep/index.html
Information about the Pro Se Assistance Program, which can provide assistance to inventors who file patent applications without the assistance of a registered attorney or agent, is available at the following web address:
 hftps://www.uspto.gov/patents


COMMUNICATIONS VIA THE INTERNET AND AUTHORIZATION 
Communications via Internet e-mail are at the discretion of the applicant.
Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application.
The following is a sample authorization form which may be used by applicant:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file."
A written authorization may be withdrawn by filing a signed paper clearly identifying the original authorization. The following is a sample form which may be used by applicant to withdraw the authorization:
"The authorization given on______, to the USPTO to communicate with me via the Internet is hereby withdrawn. I understand that the withdrawal is effective when approved rather than when received."